Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-5, 8-14, 16-18 and 20 are currently pending
Claims 6, 7, 15 and 19 have been cancelled.
Claims 1, 10 and 17 are independent claims.
Claims 1, 4, 10, 16, 17 and 20 are currently amended.

Specification
The amendments to the specification listed on pages 3 & 4 of the Remarks are accepted as corrections to typographical and grammatical errors.

Drawings
The amendments to the drawings listed on page 2 of the Remarks are accepted as corrections to typographical errors.

AIA  Considerations Regarding Claim Rejections Under 35 USC § 102 & 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8, 9, 17, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quoc Khanh Dang, “Sensor Saturation Compensated Smoothing Algorithm for Inertial Sensor Based Motion Tracking”, 2014 (hereinafter Dang), and further in view of Games, US 3,731,526 (hereinafter Games).
Claim 1 (Currently Amended):
Dang teaches a monitoring system for data collection in an industrial environment, the monitoring system comprising:
a data acquisition circuit structured to interpret a plurality of detection values, each of the plurality of detection values corresponding to at least one of a plurality of input sensors (Dang teaches the use of IMU’s with accelerometers and gyroscopes, pg. 8168 lines 3-6, pg. 8169 lines 6-8.  The teaching includes wearable devices, and a robot arm control, pg. 8168 pg. 3-4 and 13.  Where the IMU is attached to the object and attitude, position and velocity are determined from the acquired data, pg. 8168 lines 32-38.);
a data storage circuit structured to store sensor specifications, anticipated state information and detected values (Dang teaches that each sensor has its own range of measurement and this is used to determine when saturation/overload occurs, pg. 8173 starting section 4 through pg. 8174 formula 16 which inherently stores the saturation/overload data in the form of the coefficients in the analysis.);
a signal evaluation circuit comprising: an overload identification circuit structured to determine a sensor overload status of at least one sensor of the plurality of input sensors in response to the plurality of detection values and at least one of an anticipated state information or a sensor specification (the determination of the saturation/overload level in Fig. 2);
a sensor fault detection circuit structured to determine at least one of a sensor fault status or a sensor validity status of at least one sensor in response to the plurality of detection values and at least one of the anticipated state information or the sensor specification (the determination of a δ which determines a sensor compensation value when saturation/overload occurs, pg. 8174 lines line 6 through eqn. 17);
a response circuit structured to perform at least one operation in response to one of: a sensor overload status, a sensor health status, or a sensor validity status ;
Dang is silent concerning the system further comprising a multiplexer (MUX) circuit.
Games teaches a vibration measuring system using the control lines to control a multiplexer to select sensor inputs (sensors 20, MUX 24, Fig. 1, col 4. Lines 4-9).  The system can either select individual sensors and sweep the frequency response, or increment the frequency being measured as the sensors are then individually polled (col. 6 lines 38-50).  The sensors can also be selected by a timing signal that to relate to the output of a timing device related to a discrete rotation or portion thereof (col. 5 lines 49-55).  Games teaches that the system further utilizes an amplitude phase detection method (Abstract).  The analysis includes in-phase and quadrature mixing of the unknown frequency component of the vibration sensors (col 1 lines 45-48).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use the multiplexer approach of Games to the 3-axis IMU sensors of Dang with the expected benefit that the devices would only require a single A/D convertor, thus reducing chip count.
This method for improving the sensors of Dang was within the ordinary ability of one of ordinary skill in the art before the effective filing date of the claimed invention based on the teachings of Games.

a multiplexer (MUX) circuit, wherein the at least one operation comprises at least one of enabling or disabling one or more portions of the multiplexer circuit and altering multiplexer control lines.  The multiplexer 24 of Games performs these actions when individual sensors 22 are selected and their output sent to the analysis circuitry e.g. 28, 30, 40, 44 and 49, FIG. 1.  
Claim 2 (Original):
The combined art of Dang and Games in claim 1 make obvious the monitoring system of claim 1, further comprising a mobile data collector for collecting data from the plurality of input sensors (the wearable IMU’s, pg. 8168 lines 3-4, which can be attached to an object, line 32, which includes a robot arm, line 13).
Claim 3 (Original):
The combined art of Dang and Games in claim 1 make obvious the monitoring system of claim 1, wherein the at least one operation comprises issuing an alert or an alarm.  Dang teaches the determining that a saturation/overload has occurred, and compensating the readings, section 5.
Claim 4 (Currently Amended):
The combined art of Dang and Games in claim 1 make obvious the monitoring system of claim 1, wherein the at least one operation further comprises providing an instruction to the data storage circuit, and wherein the data storage circuit is responsive to the instruction to store additional data. The analysis of the saturated/overload region 
Claim 5 (Original):
The combined art of Dang and Games in claim 1 make obvious the monitoring system of claim 4, wherein the instruction to the data storage circuit is further in response to at least one of: a change in a relative phase difference or a rate of change in a relative phase difference.
Games teaches that the system further utilizes an amplitude phase detection method (Abstract).  The analysis includes in-phase and quadrature mixing of the unknown frequency component of the vibration sensors (col 1 lines 45-48).
Claim 8 (Original):
The combined art of Dang and Games in claim 1 make obvious the monitoring system of claim 5, further comprising at least two multiplexer (MUX) circuits and wherein the at least one operation comprises changing connections between the at least two multiplexer circuits.  
The multiplexer of Games 24, FIG. 1, has multiple circuits to select the individual signals from the multiple vibration sensors 22 (col 4 lines 4-9).
Claim 9 (Original):
The combined art of Dang and Games in claim 1 make obvious the monitoring system of claim 8, further comprising a MUX control circuit structured to interpret a subset of the plurality of detection values and provide a logical control of the MUX and a correspondence of MUX input and detected values as a result, wherein a logical control of the MUX comprises adaptive scheduling of a multiplexer control line.
24, FIG. 1, has control lines to select the individual sensors (col 4 lines 4-9).  These are adaptive controlled to select the desired signals (col 5 lines 49-55 and col 6 lines 38-50).
Claim 17 (Currently Amended):
Dang teaches a method for monitoring data collection in an industrial environment, the method comprising:
interpreting, using a data acquisition circuit, a plurality of detection values, each of the plurality of detection values corresponding to at least one of a plurality of input sensors (Dang teaches the use of IMU’s with accelerometers and gyroscopes, pg. 8168 lines 3-6, pg. 8169 lines 6-8.  The teaching includes wearable devices, and a robot arm control, pg8168 pg.3-4 and 13.  Where the IMU is attached to the object and attitude, position and velocity are determined from the acquired data, pg. 8168 lines 32-38.);
storing sensor specifications, anticipated state information and detected values (Dang teaches that each sensor has its own range of measurement and this is used to determine when saturation/overload occurs, pg. 8173 starting section 4 through pg. 8174 formula 16 which inherently stores the saturation/overload data in the form of the coefficients in the analysis.);
determining a sensor overload status of at least one sensor in response to the plurality of detection values and at least one of anticipated state information or a sensor specification (the determination of the saturation/overload level in Fig. 2);
determining at least one of a sensor fault status or a sensor validity status of at least one sensor in response to the plurality of detection values and at least one of anticipated state information or the sensor specification (the determination of a δ which determines a sensor compensation value when saturation/overload occurs, pg. 8174 lines line 6 through eqn. 17); and
performing at least one operation in response to one of: a sensor overload status, a sensor health status or a sensor validity status (the replacement of the saturated values with the compensated values using either a direct or geometric form to make the estimation to correct the readings, Sections 4.1 and 4.2) 

Dang is silent concerning the system further comprising a multiplexer (MUX) circuit.
Games teaches a vibration measuring system using the control lines to control a multiplexer to select sensor inputs (sensors 20, MUX 24, Fig. 1, col 4. Lines 4-9).  The system can either select individual sensors and sweep the frequency response, or increment the frequency being measured as the sensors are then individually polled (col. 6 lines 38-50).  The sensors can also be selected by a timing signal that to relate to the output of a timing device related to a discrete rotation or portion thereof (col. 5 lines 49-55).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use the multiplexer approach of Games to the 3-axis IMU sensors of Dang with the expected benefit that the devices would only require a single A/D convertor, thus reducing chip count.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dang and Games to obtain the invention:
wherein the at least one operation comprises at least one of enabling or disabling one or more portions of a multiplexer circuit and altering multiplexer control lines.  The multiplexer 24 of Games performs these actions when individual sensors 22 are selected and their output sent to the analysis circuitry e.g. 28, 30, 40, 44 and 49, FIG. 1.
Claim 18 (Original):
The combined art of Dang and Games in claim 17 make obvious the method of claim 17, wherein the at least one operation further comprises providing an instruction to a data storage circuit, and wherein the data storage circuit is responsive to the instruction to store additional data.  The analysis of the saturated/overload region causes the additional compensated data to be determined and added to the sensor readings, Fig. 4.
Claim 20 (Currently Amended): 
The combined art of Dang and Games in claim 17 make obvious the method of claim 17, further comprising interpreting a subset of the plurality of detection values and providing a logical control of a MUX and a correspondence of MUX input and detected values as a result, wherein the logical control of the MUX comprises adaptive scheduling of a multiplexer control line.
The multiplexer of Games 24, FIG. 1, has control lines to select the individual sensors (col 4 lines 4-9).  These are adaptive controlled to select the desired signals (col 5 lines 49-55 and col 6 lines 38-50).

Claims 10-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dang, and further in view of Sagar Behere, “A Generic Framework for Robot Motor Planning and Control” 2010 (hereinafter Behere), and Wiig, US 2007/0260656 (hereinafter Wiig)
Claim 10 (Currently Amended):
Dang teaches a system for data collection, processing, and component analysis in an industrial environment comprising:
a plurality of monitoring devices, each monitoring device comprising (Dang teaches the use of IMU’s with accelerometers and gyroscopes, pg. 8168 lines 3-6, pg. 8169 lines 6-8.):
a data acquisition circuit structured to interpret a plurality of detection values, each of the plurality of detection values corresponding to at least one of a plurality of input sensors (the input sensors being either 3-axis/multiple-sensor accelerometers or 3-axis gyroscopes pg. 8169 lines 6-8);
a data storage for storing specifications and an anticipated state information for a plurality of sensor types and buffering the plurality of detection values for a predetermined length of time (Dang teaches that each sensor has its own range ;
a signal evaluation circuit comprising: an overload identification circuit structured to determine the sensor overload status of at least one sensor in response to the plurality of detection values and at least one of: an anticipated state information or a sensor specification (the determination of the saturation/overload level in Fig. 2);
a sensor fault detection circuit structured to determine one of a sensor fault status and a sensor validity status of at least one sensor of the plurality of input sensors in response to the plurality of detection values and at least one of: the anticipated state information or the sensor specification (the determination of a δ which determines a sensor compensation value when saturation/overload occurs, pg. 8174 lines line 6 through eqn. 17); and
a response circuit structured to perform at least one operation in response to at least one of a sensor overload status, a sensor health status, or a sensor validity status (the replacement of the saturated values with the compensated values using either a direct or geometric form to make the estimation to correct the readings, Sections 4.1 and 4.2);
Dang is silent concerning any communication processes or a server based monitoring application.
Behere teaches a system for robot control which is fault tolerant (page 19 section 4.1.1 item 4).  The system involves a server (item 1 section 4.1.2. page 19) which 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use the method of Dang to detect and respond to sensor saturation/overload as input to the runtime error response of Behere so that the system may either respond by merely correcting the signal, or identifying that a correction is required or both with the benefit that the server system would have the ability to either correct the sensor error or take significant controller action.
This method for improving the sensor saturation/overload detection response of Dang using the error handling of the SOAP system was within the ordinary ability of one of ordinary skill in the art before the effective filing date of the claimed invention based on the teachings of Behere.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dang and Behere to obtain the invention:
a communication circuit structured to communicate with a remote server providing at least one of the sensor overload status, the sensor health status, or the sensor validity status and a portion of the buffered detection values to the remote server (Behere teaches determining the error states, FIG. 5.5 which then are used to control the component runtime state responses FIG. 5.4); and
a monitoring application on the remote server structured to: receive the at least one detection value and the at least one of: the sensor overload status, the sensor health status, or the sensor validity status; jointly analyze a subset of the detection values received from the plurality of monitoring devices (determining a Fatal Error FIG. 5.4); 

Dang and Behere are silent concerning using any expert system or neural net and its teaching using data and results.
Wiig teaches a method for diagnosing a mechanism by analyzing vibration data ([0020]-[0023]).  The system uses trained neural network [0174] and [0169] where the determinations of the vibration signals are used to determine the state/faults of the machine.  The method uses overall data of no particular structure, e.g. deep learning [0159].  Wiig further teaches that the data used when teaching includes supplemental information such as historical maintenance [0039].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use the neural network tools of Wiig as an additional level of fault detection in the combined art of Dang and Behere with the expected benefit that non-deterministic faults can be determined by observation of improper vibration analysis results defined by the training set.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dang, Behere and Wiig to obtain the invention:
wherein the jointly analyzing the subset of the detection values comprises feeding a neural net with the subset of detection values and a supplemental information, whereby the neural net learns to recognize at least one of various sensor operating states, health states, life expectancies, or fault states utilizing deep learning techniques; and 
recommend an action (Behere teaches recommended actions such as recovery FIG. 5.5 or such as Fatal Error causing a stop execution/Hook).
Claim 11 (Original):
The combined art of Dang, Behere and Wiig in claim 10 make obvious the system of claim 10, wherein the monitoring application comprises a remote learning circuit structured to analyze at least one of: the sensor overload status, the sensor health status, or the sensor validity status, and sensor data from an offset system, and to identify correlations between the sensor status and the sensor data from the offset system.  Dang teaches that each sensor has its own range of measurement and this is used to determine when saturation/overload occurs, pg. 8173 starting section 4 through pg. 8174 formula 16 which inherently stores the saturation/overload data in the form of the coefficients in the analysis.  Dang further teaches compensating the measurement 
Claim 12 (Original):
The combined art of Dang, Behere and Wiig in claim 10 make obvious the system of claim 10, wherein the monitoring application is further structured to select the subset of monitoring devices based on at least one of: the sensor overload status, the sensor health status, the sensor validity status, an anticipated life of a sensor associated with detection values, the anticipated type of equipment associated with detection values, or operational conditions under which detection values were interpreted.  Dang teaches that in detecting a saturation/overload status of the sensor, the data for the sensor is corrected, and the subset of sensors is unchanged from the original subset of sensors analyzed, FIG. 5.
Claim 13 (Original):
The combined art of Dang, Behere and Wiig in claim 10 make obvious the system of claim 10, wherein the overload identification circuit is further structured to determine the sensor overload status in response to supplemental information, and wherein the supplemental information comprises at least one of: sensor historic performance, maintenance records, repair records, or an anticipated state model.  The saturation value used in the analysis of Dang, FIG.5, is based on an anticipated state model of the device.
Claim 14 (Original):
The combined art of Dang, Behere and Wiig in claim 10 make obvious the system of claim 10, wherein the sensor fault detection circuit is further structured to determine the at least one of the sensor fault status or the sensor validity status of at least one sensor in response to supplemental information, and wherein the supplemental information comprises at least one of: sensor historic performance, maintenance records, repair records, or an anticipated state model.  The saturation value used in the analysis of Dang, FIG.5, is based on an anticipated state model of the device.
Claim 16 (Currently Amended):
The combined art of Dang, Behere and Wiig in claim 10 make obvious the system of claim 10, wherein the supplemental information comprises at least one of: sensor historic performance, maintenance records, repair records, or an anticipated state model.  Wiig further teaches that the data used when teaching includes supplemental information such as historical maintenance [0039].

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 8-14, 16-18 and 20 have been considered but are moot because the new ground of rejection does not rely on the references as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101.  The examiner can normally be reached on M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REGIS J BETSCH/Primary Examiner, Art Unit 2857